UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6910


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLINTON STANLEY MATTHEWS, a/k/a Ian Bernard Matthew, a/k/a
Craig Jerrod Ingram, a/k/a William Christopher Hinton,
a/k/a Clinton Mallhew, a/k/a Stanley Matthews, a/k/a
Bernard Jones, a/k/a Howard L. Eastwood,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00066-HCM-1; 2:10-cv-00228-HCM)


Submitted:   December 16, 2010            Decided:   December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Stanley Matthews, Appellant Pro Se. Carol M.            Marx,
Special   Assistant  United States  Attorney, Newport           News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clinton Stanley Matthews seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.    § 2255    (West       Supp.       2010)    motion,     and

dismissing it on that basis.              The order is not appealable unless

a     circuit     justice        or     judge     issues        a        certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,    369     (4th     Cir.    2004).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this       standard       by      demonstrating           that

reasonable      jurists       would     find     that     the           district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies       relief     on    procedural        grounds,        the       prisoner      must

demonstrate      both    that     the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We    have    independently      reviewed       the    record       and    conclude     that

Matthews has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                           2
            Additionally, we construe Matthews’ notice of appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and    convincing          evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2010).                   Matthews’ claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented          in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.

                                                                                       DISMISSED




                                               3